DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1-20 are amended.
Claims 1-20 are rejected. This rejection is FINAL.

Response to Arguments
Applicant’s arguments filed in the amendment filed 02/13/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spalka et al. (U.S. Publication No. 2011/0185177),  in view of Zhao et al. (U.S. Publication No. 2012/0243541), and further in view of Li et al. (U.S. Publication No. 2019/0104196).
As per claim 1, Spalka teaches a peer in a network (Spalka: paragraph 0084 and fig.1; the data processing system 100 (i.e. peer) includes a screen 104 as well as an interface 106, which for example can be used for communication with a network 120 such as the internet), the peer comprising:
a processor that when executing one or more instructions stored in a memory (Spalka: paragraph 0084 and fig.1;the data processing system 100 includes a processor 108, which is designed to carry out instructions for performing process steps. These instructions are contained in the form of an applet 112 in the memory 110) is configured to:
map a random value (Spalka: paragraphs 0024-0027; Mapping of the login name to a value through a function g. Function g can be an identity function or a non-trivial function. For security and confidentiality, g is preferably selected as a collision-free one-way function such as a cryptographic hash function. Generation of a random value z. Calculation of a first data object key through application of a function f to g(login name) and z. For example, g(login name), that is, the result of the application of function g to the login name, and z are linked with one another, and the function f is applied to the result of this linking. For example, f can be a cryptographic hash function that is applied to the concatenation of the hash value of the login name and the random value z…paragraph 0061; Through storage of the random value in a database, assigned to the unique user ID).
However Spalka does not explicitly mention receive a channel-MAC from a second peer; and validate the channel-MAC based on the channel name and the random value.
However Zhao teaches:
receive a channel message authentication code (channel-MAC) from a second peer in the blockchain network (Zhao: paragraph 0141; When the next terminal apparatus receives the packet and verifies the MAC message authentication code, the MAC transfer-control information is updated…paragraph 0148; the MAC transfer-control information includes a name or an ID that enables the apparatus verifying each MAC message authentication code to be identified); and
validate the channel-MAC based on the name and the random value (Zhao: paragraph 0149; using a shared key K(A-B-D), the apparatus A generates an MAC message authentication code MAC(A-B-D) needed to be verified by the apparatuses B, D. In addition, the apparatus A describes identifiers (names or the like) of the apparatus B, D in the MAC transfer-control information. Subsequently, the apparatus A transfers the resultant packet of the data to the apparatus B. If the apparatus B can verify the MAC message authentication code by use of the shared key K(A-B-D), the apparatus B removes its own identifier (name) from the MAC transfer-control information. Thereafter, the apparatus B generates an MAC message authentication code MAC(B-C) and MAC transfer-control information by use of a shared key K(B-C) shared with the apparatus C. Afterward, the apparatus B transfers the resultant packet to the apparatus C). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zhao with the teachings as in Spalka. The motivation for doing so would have been in order to prevent any evil-minded attacker from gaining unauthorized access to the terminal apparatuses via the multiple relaying apparatuses located along the communication route (Zhao: paragraph 0004).
However Spalka and Zhao do not explicitly mention a channel peer in a blockchain network; and stored in a block of a channel of the blockchain network; and  a range of blocks, the random value being associated with a name of the channel.
However Li teaches:
a channel peer in a blockchain network (Li: paragraph 0066; Each peer maintains a copy of the ledger for each channel of which they are a member…paragraph 0044; a blockchain network uses smart contracts to provide controlled access to the ledger…paragraph 0098; The BCS Peer (Container) 132 is the container in which the BCS peer network entity that maintains a ledger and runs chaincode containers in order to perform the read/write operations to the ledger component is running); and 
stored in a block of a channel of the blockchain network (Li: paragraph 0191; Chaincode enforces the rules for reading or altering key value pairs or other state database information. Chaincode functions execute against the ledger current state database and are initiated through a transaction proposal. Chaincode execution results in a set of key value writes (write set) that can be submitted to the network and applied to the ledger on all peers. Key values are stored in the chain); and
a range of blocks (Li: paragraphs 0141-0143; system can verify block number of the chain, which is a range of blocks), the random value being associated with a name of the channel (Li: paragraph 0147; each Peer and Orderer has unique container name that's the combination of msp id and node id. The object name is name of block file prefixed by channel name…paragraphs 245-247; a BCS user can list all channels that the current BCS instance participates in. The BCS administrator can create a channel with a channel name… a BCS user can view the participating nodes and organizations of a channel… the BCS administrator can query the ledger of a peer in a channel. The ledger can comprise of a list of transaction blocks, each of which blocks can contain a block ID, a previous hash, a data hash, a timestamp, a transaction ID list, actions).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Li with the teachings as in Spalka and Zhao. The motivation for doing so would have been in order to provide channels in the Hyperledger fabric enable multi-lateral transactions with high degrees of privacy and confidentiality (Li: paragraph 0086).
As per claim 2, the modified Spalka teaches the channel peer of claim 1, wherein the processor is further configured to: determine that the second peer is evicted from the channel based on the validation (Zhao: paragraph 0035; if it is verified that the newly generated message authentication code is not identical to the received message authentication code, the message authentication code verifying unit 104 sends, to the transmitting unit 112, information indicating that the reception of the packet is not permitted).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zhao with the teachings as in the modified Spalka. The motivation for doing so would have been in order to prevent any evil-minded attacker from gaining unauthorized access to the terminal apparatuses via the multiple relaying apparatuses located along the communication route (Zhao: paragraph 0004).
As per claim 3, the modified Spalka teaches the channel peer of claim 1, wherein the random value comprises a bit string that adds randomness to the channel name (Spalka: paragraph 0093; a bit string can be calculated uniquely from the biometric data, which then is entered as the login name into the key calculation via module 114…paragraph 0039; The calculation of the first data object key using the value b=g(pw) and the random value z has the advantage that relatively unsecure login names can be used to calculate input values that have a high randomness and thereby effectively further increase the security of the first data object key in the calculation of this key).
As per claim 4, the modified Spalka teaches the channel peer of claim 1, wherein the processor is further configured to: use the random value with the channel name to increase entropy (Spalka: paragraph 0053; the random value is chosen such that the value of the generated first data object key is smaller than the order of the elliptic curve. Both criteria have the same effect, as discussed already for the admissibility test, namely that thus a high entropy of the first data object key can be ensured. In other words, the security of the first data object key and, with it, the security of the encryption method, is significantly increased).
 As per claim 5, the modified Spalka teaches the channel peer of claim 1, wherein the processor is further configured to: store the random value (Spalka: paragraph 0068; the random value z is stored encrypted in the second database…paragraph 0088; The random value used for key calculation is thereupon stored in a database 132 and encrypted if necessary. This takes place for example such that a unique user ID is assigned, whereby the previously generated random value 128 is assigned in a table of database 132 to this user ID 124) in a genesis block of the channel (Li: paragraph 0144; each orderer can persist each block to Oracle Storage, meanwhile save all channel IDs to an object in Storage as well. On Peer, only persist the genesis block because it has the channel information).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Li with the teachings as in Spalka and Zhao. The motivation for doing so would have been in order to provide channels in the Hyperledger fabric enable multi-lateral transactions with high degrees of privacy and confidentiality (Li: paragraph 0086).
With respect to claim 8, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Spalka also teaches a method (Spalka: see at least paragraph 0057).
Regarding claims 9-12, they are substantially similar to claims 2-5, respectively, and are rejected in the same manner, the same arts and reasoning applying.
With respect to claim 15, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Spalka also teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Spalka: Abstract; computer readable medium and claims 27-39).
Regarding claims 16 and 17-18, they are substantially similar to claims 2, and 4-5, respectively, and are rejected in the same manner, the same arts and reasoning applying.

Claims 6, 13, and  19 are rejected under 35 U.S.C. 103 as being unpatentable over Spalka et al. (U.S. Publication No. 2011/0185177), in view of Zhao et al. (U.S. Publication No. 2012/0243541), in view of Li et al. (U.S. Publication No. 2019/0104196), in view of Zhang et al. (U.S. Publication No. 2019/0199532), and further in view of Wu et al. (U.S. Publication No. 2020/0379966).
As per claim 6, the modified Spalka teaches the channel peer of claim 1, wherein the processor is further configured to: generate a channel-MAC (Zhao: paragraph 0144; the apparatus A generates an MAC message authentication code).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zhao with the teachings as in the modified Spalka. The motivation for doing so would have been in order to prevent any evil-minded attacker from gaining unauthorized access to the terminal apparatuses via the multiple relaying apparatuses located along the communication route (Zhao: paragraph 0004).
However the modified Spalka does not explicitly mention generate a channel-MAC corresponding to the name of the channel based on a hash of the random value, the channel name, and a PKI-ID.
However Zhang teaches:
generate a channel-MAC corresponding to the name of the channel based on a hash of the random value, the channel name, and a PKI-ID (Zhang: paragraphs 0022-0026; generating the second MAC based on the communication shared key (K_com) or the session key (K_session), the first random parameter, and the second random parameter…K_com=H (e(xH(ID1), H(ID2))̂{H (parameter 1)}), where the parameter 1 may be at least one of a service identifier, a slice identifier, a link identifier, a connection identifier, a session identifier, a serving network identifier, a public land mobile network identifier, the first user identifier, and the second user identifier, and the H( ) algorithm is a Hash( ) algorithm or a hash-based message authentication code (HMAC( )) algorithm…paragraph 0340; The UE 1 generates a shared key (K_com) based on GPK, ID1, SK_ID1, and ID2 by using a parameter input that is the same as that of the UE 2, and derives K_session by using a parameter input that is the same as that of the UE 2. The UE 1 attempts to authenticate correctness of the MAC 2 by using K_com or K_session).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zhang with the teachings as in the modified Spalka. The motivation for doing so would have been in order to satisfy an authentication flexibility requirement of a service (Zhang: paragraph 0006).
However the modified Spalka does not explicitly mention wherein the PKI-ID is an evaluation of a cryptographic hash function over an identity of a channel peer.
However Wu teaches:
wherein the PKI-ID is an evaluation of a cryptographic hash function over an identity of a channel peer (Wu: paragraph 0028; The mutable namespace (226) may be expressed as a cryptographic digest, which may be generated from processing a public-key infrastructure (PKI) public key, associated with the edge cluster, through any existing cryptographic hash function or algorithm (e.g., Secure Hash Algorithm 1 (SHA-1), SHA-2, Message Digest Algorithm 5 (MD5), etc.)… The mutable namespace (226) may also be referred herein as the node identifier (ID) or peer ID associated with the edge cluster).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wu with the teachings as in the modified Spalka. The motivation for doing so would have been in order to manage the organization of information on, and coordinate filesystem operations pertinent to, the decentralized storage pool (Wu: Abstract).

Claims 7, 14, and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Spalka et al. (U.S. Publication No. 2011/0185177), in view of Zhao et al. (U.S. Publication No. 2012/0243541), in view of Li et al. (U.S. Publication No. 2019/0104196), in view of Zhang et al. (U.S. Publication No. 2019/0199532), in view of Wu et al. (U.S. Publication No. 2020/0379966), and further in view of Chhabra et al. (U.S. Publication No. 2017/0024584).
As per claim 7, the modified Spalka teaches the channel peer of claim 6.
However the modified Spalka does not explicitly mention wherein the channel-MAC uniquely defines the channel without identifying the name of the channel.
However Chhabra teaches:
the channel-MAC uniquely defines the channel without identifying the name of the channel (Chhabra: paragraph 0052; the processor 120 encrypts the channel programming key and generates a message authentication code (MAC) to integrity-protect the channel programming information…paragraph 0053; the processor 120 encrypts the channel programming key using a key wrapping key (KWK) to create the encrypted channel key…the KWK is known only to the processor 120 and the unwrapping engine 418…paragraph 0074; wherein the channel programming information includes a channel identifier (i.e. channel name) and a channel key to be programmed to a cryptographic engine of the computing device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chhabra with the teachings as in the modified Spalka. The motivation for doing so would have been for trusted I/O vary per use case and device, and involve flavors and combinations of confidentiality, integrity, liveliness, and replay protection (Chhabra: paragraph 0002).
Regarding claims 14 and 20, they are substantially similar to claim 7, and are rejected in the same manner, the same arts and reasoning applying. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                             
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449